Citation Nr: 0007677	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of injury and surgery to the 
right shoulder, for the period April 17, 1995 to July 26, 
1995; and for the period beginning September 1, 1995.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had Naval service from May 1955 to May 1957 and 
from December 1958 to September 1976.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes evidence in the claims file suggesting a 
claim of entitlement to secondary service connection for a 
right elbow problem.  That matter has not been adjudicated by 
the RO and is referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 ( 
1995).

In a rating decision dated in August 1999, the RO established 
service connection for a left shoulder disorder and assigned 
a 20 percent rating, effective September 18, 1998.  The 
veteran did not express disagreement with the percentage or 
effective date assigned.  See 38 C.F.R. §§ 20.200, 20.1103 
(1999).


FINDINGS OF FACT

1.  The claims file contains competent evidence of existing 
tinnitus, for which the veteran has provided a continuity of 
symptomatology dating from the time of his in-service noise 
exposure.

2.  There is no competent evidence of record showing that 
hypertension was manifested during service or any presumptive 
period, or otherwise showing that such is related to the 
veteran's active service.

3.  Residuals of injury and surgery to the right shoulder, 
for the period April 17, 1995 to July 26, 1995 and the period 
beginning September 1, 1995, consist of no more than a 
limitation of motion to 80 degrees, with degenerative changes 
and subjective complaints of pain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected residuals of injury and surgery to the 
right shoulder, for the period April 17, 1995 to July 26, 
1995, and the period beginning September 1, 1995, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59,  4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Examination at enlistment in the Naval Reserve in June 1953 
showed that the veteran's blood pressure was 110/80.  In 
May 1955, his blood pressure was 120/84.  At release to 
inactive duty in May 1957, the veteran's blood pressure was 
100/62.

The report of examination at service enlistment in October 
1958 shows a blood pressure reading of 140/90.

A report of re-enlistment examination dated in December 1960 
notes that the veteran's blood pressure was 114/68.  A 
service medical record entry dated in December 1961 notes a 
history of hypertension.

A report of re-enlistment examination dated in September 1966 
reflects that the veteran's blood pressure, two minutes post 
exercise, was 140/88.  In March 1969 blood pressure was 
130/80.  

A United States Naval Hospital record indicates that the 
veteran was hospitalized from April to May 1970 with a 
diagnosis of recurrent dislocation of the right shoulder, 
noted to have been present since 1960.  He underwent elective 
repair of the shoulder.  

The report of a service reenlistment examination dated in 
July 1972 notes a left-sided high frequency hearing loss and 
a four-inch scar on the veteran's right shoulder.  The 
veteran's blood pressure was 136/88.  In December 1973, when 
he complained of vomiting, chills and sinus congestion, his 
blood pressure was 130/96.  In March 1974 his pressure was 
130/88 and in June 1974 it was 150/100.  Service records show 
that the veteran's blood pressure in March 1975 was 128/72.  
He was evaluated for probable sinus tachycardia of a 
situational nature.  In December 1975 the veteran's blood 
pressure was noted to be 120/50 and in June 1976 it was 
126/86.

When the veteran was examined in August 1976 for transfer to 
the Fleet Reserve, his blood pressure was 128/90 and he was 
noted to have high frequency hearing loss.  

Service department medical records reflect that in December 
1977 the veteran requested a physical examination.  A past 
history of borderline high blood pressure.  was noted.  A 
review of systems was essentially negative.  Blood pressure 
was 126/82.  The assessment was that borderline high blood 
pressure was not detected at that time.

In April 1995, the RO received the veteran's claim for VA 
compensation benefits for bilateral hearing loss, tinnitus, 
hypertension and residuals of right shoulder surgery.

In June 1995, the veteran presented for a VA hearing 
evaluation, at which time he complained of a high-pitched 
loss in the left ear.  The impression was moderate-severe 
high frequency sensorineural hearing loss in the left ear of 
unknown etiology and mild high frequency sensorineural loss 
in the right ear. An ear disease examination was conducted; 
the veteran denied tinnitus or vertigo.  The examiner noted 
the veteran's history of in-service noise exposure and a 
documented noise-induced hearing loss.  

In July 1995, the veteran underwent surgery on his right 
shoulder, a rotator cuff repair and acromioplasty.  The 
reports note that the veteran had had a chronic shoulder 
problem without relief from conservative treatment.  Magnetic 
resonance imaging completed in June 1995 showed an increased 
signal in the distal supraspinatus consistent with a tear.  
Examination prior to surgery revealed local stiffness and 
crepitation, with discomfort on passive movement.  The 
veteran's abduction was restricted about 90 degrees.  
Internal rotation was to 20 degrees and external rotation was 
"-10" degrees.

In a rating decision dated in June 1996, the RO established 
service connection for bilateral hearing loss and assigned a 
zero percent evaluation, effective April 17, 1995, and also 
established service connection for the right shoulder, status 
post Putti-Platt repair, recurrent dislocation and status 
post rotator cuff repair with acromioplasty, with a 20 
percent evaluation assigned from April 17, 1995 to July 26, 
1995; a temporary total evaluation under 38 C.F.R. § 4.30 
from July 27, 1995 to August 31, 1995; and a 20 percent 
evaluation resuming thereafter.  In the June 1996 decision, 
the RO denied service connection for tinnitus and 
hypertension.  The veteran disagreed with the RO's denial of 
service connection and with the assigned percentage 
evaluations.

In September 1996, the veteran was afforded a VA examination.  
He complained of an inability to use his right shoulder and 
of noise in his ears.  He also reported that his hypertension 
was being controlled with prescription medication.  X-rays 
showed degenerative changes in the right rotator cuff.  The 
veteran denied recurrence of dislocation since his shoulder 
surgery but stated that he never regained full mobility.  He 
reported increasing pain and stated that he underwent private 
surgery four months earlier.  The veteran indicated pain 
especially with activities such as lifting upwards or 
outwards.  The examiner noted that the veteran was right 
handed.  His shoulder scar was noted to be well healed. There 
was a palpable defect in the distal clavicle and associated 
localized tenderness.  Anterior subacromial tenderness was 
present.  The veteran had abduction to 90 degrees, flexion to 
90 degrees, external rotation to 60 degrees and internal 
rotation to 30 degrees.  The examiner noted that motion was 
restricted by pain and stiffness.  He summarized that the 
veteran had impairment of the right shoulder restricting him 
from very heavy lifting and reaching up above shoulder level 
or behind him, but that the need for recent subacromial 
decompression and Mumford procedure was unrelated to the 
injury the veteran sustained in 1969.

In January 1997, the veteran was evaluated by S. Sunder, 
M.D., for hypertensive heart disease, atherosclerotic heart 
disease and congestive heart failure.  He was found to have 
normal coronary arteries, normal left ventricular function, 
and diastolic dysfunction of the left ventricle.  A notation 
in June 1997 indicates that the veteran's blood pressure had 
been under good control.  

Records from Sage Community Health Center dated from 1993 to 
1997 reflect that the veteran was being followed for 
hypertension.  

In his substantive appeal, received in April 1997, the 
veteran reported that during service he was exposed to loud 
noise, to include constant exposure to aircraft and/or ship 
operations, and that he complained about his hearing loss and 
ringing in his ears.  He indicated that earlier in service he 
had been told to wear earplugs and thus he stopped 
complaining about his ears.  He further reported exposure to 
naval warfare exercises, and that when he complained was told 
there was nothing that could be done.  The veteran also noted 
that his retirement physical in August 1986 showed a blood 
pressure reading of 128/90, which was "a warning of 
hypertension."  He also related that his private medical 
records note a history of borderline hypertension.

A report of VA audiological evaluation dated in June 1997 is 
in the claims file.  That examination was positive for 
tinnitus.  The veteran was referred for hearing aids.  

In October 1997, the veteran underwent a VA examination.  His 
noted medical history included hypertension of eight or nine 
years' duration, currently on medication.  The veteran's 
blood pressure was 150/80 sitting; 126/70 supine; and 140/88 
standing.  The examiner noted him to be right-hand dominant.  
He wore hearing aides bilaterally.  The examiner diagnosed a 
history of hypertension on medications with mildly 
fluctuating systolic levels.  

In October 1997, an orthopedic evaluation of the veteran's 
right shoulder was conducted.  The veteran reported that his 
condition had improved since his surgery about two years 
earlier and that he had had no shoulder dislocations in more 
than two years.  He complained of pain when moving his 
shoulder in the wrong way and stated that he had a restricted 
range of motion and reduced strength.  Examination revealed 
minimal tenderness over the biceps tendon and bicipital 
groove anteriorly on the right shoulder.  The veteran had 
shoulder motion as follows: right forward elevation to 90 
degrees with pain; abduction to 145 degrees; internal 
rotation to 90 degrees; external rotation 90 degrees.  The 
examiner noted minimal weakness on forward elevation against 
resistance.  X-rays showed irregularity of the greater 
tuberosity region and minimal lipping of the humeral head.  
The examiner doubted that the veteran would have any more 
dislocations and did not foresee the need for future surgery.

The veteran reported for a VA fee basis examination in 
November 1998.  He reported difficulty reaching, pushing, 
pulling and going up ladders.  He had flexion to 80 degrees 
and with pain to 90 degrees, but only to 75 degrees against 
strong resistance.  He had active abduction to 80 degrees, 
even with resistance, and with pain to 90 degrees.  He had 
active external rotation to 50 degrees, with pain at 60 
degrees, and active internal rotation to 50 degrees, and to 
70 degrees with pain.  No signs of muscle weakness or wasting 
was noted.  An X-ray of the right shoulder was reported to 
show a wide acromioclavicular joint.  The diagnosis was 
status post-right shoulder putti-Platt repair with recurrent 
dislocation. 


Pertinent Laws and Regulations-Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as hypertension, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under case law of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).



Analysis-Service Connection

Tinnitus

In this case the post-service evidence includes a diagnosis 
of tinnitus, based on the veteran's complaints of ringing in 
his ears.  The veteran has reported a ringing in his ears and 
other high-pitched noise affecting his hearing, and has 
argued that such began in service due to noise exposure and 
continued thereafter.  That report is consistent with the 
facts and circumstances of the veteran's service.  See 
38 U.S.C.A. § 1154(b).  For the purpose of determining well 
groundedness, the veteran's statements are presumed credible.  
Moreover, tinnitus is the type of condition given to lay 
observation, see Savage, supra.  Accordingly, the Board finds 
the veteran's tinnitus claim well grounded.

Hypertension

For VA purposes hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters or greater and it 
must be conformed by readings taken two or more times on 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) (1999).  The service medical records are 
completely absent a diagnosis of hypertension.  Although 
there were a few diastolic blood pressure readings during 
service that were 90 or higher, they were only intermittent 
and are not shown to have met the above definition of 
hypertension.  

The veteran correctly notes that his diastolic pressure was 
90 when he was examined in August 1976 for separation from 
service.  However, on a post-service examination in December 
1977, at which time he gave a history of borderline high 
blood pressure, his pressure was only 126/82 and the examiner 
stated that borderline high blood pressure was not found.  
Thus, the medical evidence does not show hypertension during 
service or within a year thereafter.  See 38 C.F.R. §§ 3.307, 
3.309.  

Although hypertension has subsequently been diagnosed, there 
is no competent medical evidence or opinion that it had its 
onset during or is otherwise related to the veteran's active 
service.  See 38 C.F.R. § 3.303(a).  In fact, available 
records note only an eight or nine-year history of 
hypertension, placing the onset well after service.  The 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnosis or causation competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent a 
competent opinion providing the requisite nexus, the 
veteran's claim must be denied as not well grounded.  See 
38 C.F.R. § 3.303(d); Caluza, supra.

The Board recognizes that the Court has held that there is a 
duty to inform the veteran as to the evidence required to 
complete a well-grounded claim for benefits.  38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 1999).  See generally, Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  However, in the instant 
case, the veteran has not identified any medical evidence 
that has not been submitted or obtained, which will support a 
well-grounded claim.

Pertinent Laws and Regulations-Disability Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees, abduction zero to 180 degrees, 
and internal and external rotation 90 degrees.  38 C.F.R. § 
4.70, Plate I (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5201 evaluates limitation 
of motion of the arm, and provides for assignment of a 20 
percent evaluation where motion of the major arm is limited 
to shoulder level.  A 30 percent evaluation is warranted for 
motion restricted to midway between the side and shoulder 
level and a 40 percent evaluation is warranted for motion 
restricted to 25 degrees from the side.  

Other impairment of the humerus is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  Loss of the humeral 
head warrants assignment of an 80 percent evaluation.  
Nonunion warrants a 60 percent evaluation and fibrous union 
warrants assignment of a 50 percent evaluation.  Recurrent 
dislocation of the shoulder at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements warrants 
assignment of a 30 percent rating.  With infrequent episodes 
and guarding of movement only at shoulder level, a 20 percent 
evaluation is warranted.  Malunion with marked deformity 
warrants a 30 percent rating and with moderate deformity a 20 
percent evaluation is warranted.  

Impairment of the clavicle or scapula is evaluated under 
Diagnostic Code 5203.  With dislocation or nonunion with 
loose movement, a 20 percent evaluation is warranted.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

Analysis-Disability Rating 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (1999).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  In this case, as stated above, 
the veteran's right shoulder is his major upper extremity.  

The veteran's right shoulder disability has been rated by the 
RO under Diagnostic Code 5201, based on limitation of motion 
of the arm.  The reports of examinations in October 1997 and 
September 1996 are consistent in showing shoulder motion 
restricted to shoulder level, without notation of malunion, 
nonunion, or clavicular or scapular impairment.  Recent 
examination in November 1998 showed forward flexion to 80 of 
180 degrees, with painful flexion to 90 degrees, abduction to 
80 degrees and to 90 degrees with pain, and external and 
internal rotation to 50 degrees.  Those measurements reflect 
motion restricted to slightly less than shoulder level due to 
pain.  Under Diagnostic Code 5201 a 30 percent evaluation is 
warranted for motion restricted to midway between the side 
and shoulder level, which would be 45 degrees.  Clearly the 
veteran's limitation is not of that extent.  Additionally, 
his restricted motion does not more closely approximate that 
required for 30 percent.  The finding of 80 degrees of 
flexion and abduction on the most recent examination is 10 
degrees short of shoulder level and 35 degrees short of being 
midway between the side and shoulder.  Thus, the limitation 
does not more closely approximate that for the higher (30 
percent) rating under Diagnostic Code 5201.  See 38 C.F.R. 
§ 4.7.  Moreover, the evidence does not show disability 
warranting an increased rating under Diagnostic Code 5202.  
The veteran is not shown to have either nonunion or malunion 
of the humerus.  Additionally, although he has had 
dislocation of the shoulder, the episodes are not shown to 
have been frequent, with guarding of all arm movements, and 
there reportedly have been no episodes during the past few 
years.  Nor does the evidence show malunion of the humerus 
with marked deformity.  Thus, the criteria for a 30 percent 
rating under Diagnostic Code 5202 have not been met or more 
closely approximated.  Under Diagnostic Code 5203, the 
maximum rating for impairment of the scapula or clavicle is 
20 percent.  Thus, that code would not provide a basis for a 
higher rating.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  In this case, the November 1998 examiner noted that 
the veteran had pain with motion and provided information as 
to the additional limitation resulting from such pain.  The 
above analysis is contemplates limitation of motion with 
consideration of the additional limitation due to pain.  The 
competent evidence does not reflect motion additionally 
limited so as to warrant assignment of a higher evaluation.  
Furthermore, in October 1997 the VA examiner noted only 
minimal weakness against resistance, and in September 1996, 
the examiner noted that the cause of the veteran's motion 
restriction was pain and stiffness.  

In sum, the competent evidence of record shows that the 
currently assigned 20 percent evaluation encompasses the 
veteran's limitation of arm motion and the additional 
limitation due to pain.  An increased schedular rating, 
therefore, is not warranted at this time.  The evidence in 
this case is not so evenly balanced as to require application 
of the provisions of 38 U.S.C.A. § 5107(b).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The evidence in this case fails to show that the 
veteran's service-connected right shoulder disorder is 
causing or has caused marked interference with his 
employment, or that such requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the upper extremities; he has been afforded an examination, 
and further afforded opportunity to present argument and 
evidence in support of his claim.  

The Board has also discussed whether extraschedular 
consideration is warranted in this case.  In doing so, the 
Board has considered all the evidence, to include the service 
medical records and the records of post-service medical 
treatment to date.  A disability evaluation in excess of 20 
percent was denied based on the totality of the evidence, 
without predominant focus on the recent evidence of record.  
Such review is consistent with the Court's recent decision in 
Fenderson.  

Finally, as the Board has not herein assigned an increase, 
the question of staged ratings is not at issue; the veteran 
is in receipt of one continuous percentage rating, except for 
the rating assigned pursuant to 38 C.F.R. § 4.30 following 
his shoulder surgery.  Accordingly, no prejudice has resulted 
herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The claim of entitlement to service connection for tinnitus 
is well grounded; to that extent the appeal is granted.

Service connection for hypertension is denied.

An evaluation in excess of 20 percent for service-connected 
residuals of injury and surgery to the right shoulder, for 
the period April 17, 1995 to July 26, 1995; and subsequent to 
September 1, 1995, is denied.


REMAND

Since the veteran's claims pertinent to hearing loss and 
tinnitus are well grounded, it places upon VA the duty to 
assist the him in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and by conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 
5107(a).  

In connection with hearing loss, the Board notes that in June 
1995 the veteran manifested an average decibel loss of 30 in 
the right ear and 61 in the left ear, with speech 
discrimination of 96 percent in the right ear and 94 percent 
in the left ear.  However, a report of subsequent VA 
audiological evaluation, dated in June 1997, shows speech 
recognition of 100 percent in the right ear and 74 or 48 
percent in the left ear, the latter apparently based on two 
trials.  The veteran was referred for hearing aids.  The 
veteran was not subsequently afforded a VA examination.  As 
such the current level of hearing loss disability is unclear.  
Furthermore, the Board notes the veteran's history of noise 
exposure, opined to have resulted in hearing loss.  The 
veteran also claims resulting tinnitus and has provided a 
continuity of symptomatology for such.  An etiologic opinion 
on that matter would be probative in this case.  

The duty to assist includes obtaining pertinent outstanding 
medical records as well as adequate and contemporary VA 
examinations, by a specialist when needed.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991).  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should contact the veteran, 
through his representative, and inform 
him that he may submit any additional 
evidence that he desires.

2.  The RO should schedule the veteran 
for ear, nose and throat examination, to 
include audiometric testing.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  The 
examiner is requested to provide written 
summary and interpretation of audiometric 
testing, specifying the average decibel 
loss in each ear and speech recognition 
scores using the Maryland CNC test.  The 
examiner is also requested to comment on 
the likelihood that the veteran's 
tinnitus is related to his in-service 
noise exposure history.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

